Name: 2005/887/EC: Commission Decision of 12 December 2005 amending Decisions 2004/695/EC and 2004/840/EC as regards the reallocation of the CommunityÃ¢ s financial contribution to certain Member States for their programmes for the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses for 2005 (notified under document number C(2005) 4792)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  EU finance;  health;  management
 Date Published: 2005-12-14; 2006-12-12

 14.12.2005 EN Official Journal of the European Union L 327/20 COMMISSION DECISION of 12 December 2005 amending Decisions 2004/695/EC and 2004/840/EC as regards the reallocation of the Communitys financial contribution to certain Member States for their programmes for the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses for 2005 (notified under document number C(2005) 4792) (2005/887/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and (6), and Articles 29 and 32 thereof, Whereas: (1) Decision 90/424/EEC provides for the possibility of financial participation by the Community towards the programmes of Member States aimed at the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses. (2) Commission Decision 2004/695/EC of 14 October 2004 on the lists of programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2005 (2), sets out the proposed rate and maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (3) Commission Decision 2004/840/EC of 30 November 2004 approving programmes for the eradiction and monitoring of certain animal diseases and of checks aimed at the prevention of zoonoses presented by the Member States for the year 2005 and fixing the level of the Communitys financial contribution (3), sets out the maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (4) The Commission has analysed the reports forwarded by the Member States on the expenditures of those programmes. The results of that analysis show that certain Member States will not utilise their full allocation for 2005 while others will spend in excess of the allocated amount. (5) The Communitys financial contribution to certain of those programmes therefore needs to be adjusted. It is appropriate to reallocate funding from programmes of Member States, which are not using their full allocation to those that are exceeding it. The reallocation should be based on the most recent information on the expenditure actually incurred by the concerned Member States. (6) Decisions 2004/695/EC and 2004/840/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2004/695/EC are amended in accordance with the Annex to this Decision. Article 2 Decision 2004/840/EC is amended as follows: 1. in Article 3(2) EUR 400 000 is replaced by EUR 900 000; 2. in Article 5(2) EUR 900 000 is replaced by EUR 0; 3. in Article 6(2) EUR 1 500 000 is replaced by EUR 675 000; 4. in Article 7(2) EUR 200 000 is replaced by EUR 300 000; 5. in Article 8(2) EUR 400 000 is replaced by EUR 500 000; 6. in Article 9(2) EUR 100 000 is replaced by EUR 105 000; 7. in Article 11(2) EUR 5 000 000 is replaced by EUR 5 850 000; 8. in Article 12(2) EUR 5 000 000 is replaced by EUR 3 600 000; 9. in Article 13(2) EUR 3 000 000 is replaced by EUR 2 875 000; 10. in Article 14(2) EUR 800 000 is replaced by EUR 100 000; 11. in Article 15(2) EUR 1 800 000 is replaced by EUR 1 740 000; 12. in Article 16(2) EUR 5 000 000 is replaced by EUR 4 415 000; 13. in Article 19(2) EUR 4 000 000 is replaced by EUR 4 600 000; 14. in Article 20(2) EUR 2 500 000 is replaced by EUR 2 725 000; 15. in Article 21(2) EUR 700 000 is replaced by EUR 770 000; 16. in Article 22(2) EUR 250 000 is replaced by EUR 300 000; 17. in Article 24(2) EUR 250 000 is replaced by EUR 350 000; 18. in Article 27(2) EUR 200 000 is replaced by EUR 330 000; 19. in Article 28(2) EUR 175 000 is replaced by EUR 150 000; 20. in Article 30(2) EUR 6 500 000 is replaced by EUR 6 340 000; 21. in Article 31(2) EUR 300 000 is replaced by EUR 500 000; 22. in Article 32(2) EUR 4 500 000 is replaced by EUR 4 470 000; 23. in Article 33(2) EUR 1 700 000 is replaced by EUR 1 900 000; 24. in Article 34(2) EUR 25 000 is replaced by EUR 875 000; 25. in Article 35(2) EUR 50 000 is replaced by EUR 95 000; 26. in Article 36(2) EUR 400 000 is replaced by EUR 675 000; 27. in Article 37(2) EUR 70 000 is replaced by EUR 117 000; 28. in Article 38(2) EUR 400 000 is replaced by EUR 455 000; 29. in Article 40(2) EUR 600 000 is replaced by EUR 310 000; 30. in Article 41(2) EUR 50 000 is replaced by EUR 0; 31. in Article 42(2) EUR 600 000 is replaced by EUR 170 000; 32. in Article 43(2) EUR 350 000 is replaced by EUR 370 000; 33. in Article 44(2) EUR 100 000 is replaced by EUR 25 000; 34. in Article 45(2) EUR 200 000 is replaced by EUR 375 000; 35. in Article 46(2) EUR 15 000 is replaced by EUR 23 000; 36. in Article 47(2) EUR 100 000 is replaced by EUR 140 000; 37. in Article 48(2) EUR 800 000 is replaced by EUR 1 075 000; 38. in Article 49(2) EUR 150 000 is replaced by EUR 485 000; 39. in Article 50(2) EUR 100 000 is replaced by EUR 40 000; 40. in Article 51(2) EUR 10 000 is replaced by EUR 100 000; 41. in Article 52(2) EUR 200 000 is replaced by EUR 290 000; 42. in Article 53(2) EUR 300 000 is replaced by EUR 370 000; 43. in Article 54(2) EUR 250 000 is replaced by EUR 370 000; 44. in Article 55(2) EUR 50 000 is replaced by EUR 115 000; 45. in Article 57(2) EUR 25 000 is replaced by EUR 50 000. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 316, 15.10.2004, p. 87. (3) OJ L 361, 8.12.2004, p. 41. ANNEX Annexes I and II to Decision 2004/695/EC are replaced by the following: ANNEX I List of programmes for the eradication and monitoring of animal diseases (Article 1(1))  Proposed rate and amount of the Community financial contribution  Disease Member State or Acceding Member State Rate Proposed amount (EUR) Aujeszkys disease Belgium 50 % 370 000 Spain 50 % 370 000 Hungary 50 % 115 000 Ireland 50 % 50 000 Portugal 50 % 50 000 Slovak Republic 50 % 25 000 Bluetongue Spain 50 % 875 000 France 50 % 95 000 Italy 50 % 675 000 Bovine brucellosis Cyprus 50 % 105 000 Greece 50 % 100 000 Spain 50 % 5 850 000 Ireland 50 % 3 600 000 Italy 50 % 2 875 000 Poland 50 % 100 000 Portugal 50 % 1 740 000 United Kingdom (1) 50 % 4 415 000 Bovine tuberculosis Cyprus 50 % 5 000 Greece 50 % 100 000 Spain 50 % 4 600 000 Ireland 50 % 0 Italy 50 % 2 725 000 Poland 50 % 770 000 Portugal 50 % 300 000 United Kingdom (1) 50 % 0 Classical swine fever Belgium 50 % 23 000 Czech Republic 50 % 140 000 Germany 50 % 1 075 000 France 50 % 485 000 Luxembourg 50 % 40 000 Slovenia 50 % 100 000 Slovak Republic 50 % 290 000 Enzootic bovine leucosis Estonia 50 % 25 000 Italy 50 % 350 000 Lithuania 50 % 200 000 Latvia 50 % 100 000 Portugal 50 % 330 000 Ovine and caprine brucellosis (B melitensis) Cyprus 50 % 150 000 Greece 50 % 800 000 Spain 50 % 6 340 000 France 50 % 500 000 Italy 50 % 4 470 000 Portugal 50 % 1 900 000 Poseidom (2) France (3) 50 % 150 000 Rabies Austria 50 % 180 000 Czech Republic 50 % 400 000 Germany 50 % 900 000 Finland 50 % 100 000 Lithuania 50 % 0 Poland 50 % 675 000 Slovenia 50 % 300 000 Slovak Republic 50 % 500 000 Swine vesicular disease Italy 50 % 375 000 Total 50 808 000 ANNEX II List of programmes of checks aimed at the prevention of zoonoses (Articles 2(1))  Proposed rate and amount of the Community financial contribution  Zoonosis Member State or Acceding Member State Rate Proposed Amount (EUR) Salmonella Austria 50 % 117 000 Belgium 50 % 455 000 Denmark 50 % 110 000 France 50 % 310 000 Ireland 50 % 0 Italy 50 % 170 000 Netherlands 50 % 370 000 Slovak Republic 50 % 25 000 Total 1 557 000 (1) United Kingdom only as regards Northern Ireland. (2) Heartwater, babesiosis and anaplasmosis transmitted by vector insects in the French overseas departments. (3) France only as regards Guadeloupe, Martinique and RÃ ©union.